Title: Thomas Jefferson’s Notes on a Meeting with Thomas Whittington, 16 December 1817
From: Jefferson, Thomas
To: 


                        
                            Dec. 16. Thos Whittington, well acquainted with the lines, attends and searches them with us whereupon the following material corrections & discoveries are made.
                            the supposed corner beyond the N. Lond. road from which we begun the S. 50. E. line is not our corner nor in our course. he shews a plain marked tree in the course much further beyond the N.L. road and says the corner is farther still; but we could not find it.
                            he supposes shews that what we have called the f. & a. w.o. was a corner tree. and there is  appear  but doubtful & overweighed by it’s giving too short a line, & being out  of the next course.
                            between the white oak & the old spring we find no line tree, but the great poplar is a plain marked side line which throws it into Cobb’s line. he  says Cobb told him the spring was originally just below the poplar, and that he dug upwards till he drew it on his side of the line, & the digging is plain
                            from the spring passing thro Cobb’s field towards the red oak, on Cobb’s path & near the Western gate he shews 2. plain side line trees.
                            the r.o. he affirms to be one of the pointers in the path which constituted that corner, & he shews a little hiccory sapling which he marked with 3. chops with his knife on a former occasion.
                        
                    